-l>L»JN

©O°\lc\uo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

UNI'I`ED STATES DISTRICT COURT

DISTRICT OF NEVADA
* * *
BRYAN P. BONl-IAM,
Plaintiff,
v. 3:17-cv-00727-RCJ-CBC
KIM ADAMSON et a|., ORDER
Defendants.

 

Plaintift` Bryan Bonham, a prisoner in the custody of the Nevada Department of
Corrections (“NDOC”), has sued multiple Defendants under 42 U.S.C. § 1983 for events that
occurred while P|aintiff was incarcerated at l-Iigh Desert State Prison (“HDSP”). The Court now
screens the Complaint under 28 U.S.C. § 1915A.

l. LEGAL STANDARDS

Federal courts must screen any case in which a prisoner seeks redress from a
governmental entity or its officers or employees. Id. § 1915A(a). The court must identify
cognizable claims and dismiss claims that are frivolous or malicious, fail to state a claim, or seek
monetary relief from an immune defendant. ld. § 1915A(b). This includes claims based on
fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A|so, when
a prisoner seeks to proceed without prepayment of fees, a court must dismiss if “the allegation of
poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

When screening claims for failure to state a claim, a court uses the same standards as

under Rule 12(b)(6). Wilhelm v. Rotman, 680 F.3d 11 13, 1121 (9th Cir. 2012). Federal Rule of

 

 

©OQ\IC\U\J>L»JN'-‘

\lc\¢/\-PWN'_‘Q\Q®\\¢\M¢PWN_‘O

Civil Procedure 8(a)(2) requires “a short and plain statement of the claim showing that the
pleader is entitled to relief’ in order to “give the defendant fair notice of what the . . . claim is
and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). A motion to
dismiss under Rule 12(b)(6) tests the complaint’s sufficiency, N. Star lnt ’l v. Ariz. Corp.
Comm ’n, 720 F.2d 578, 581 (9th Cir. 1983), and dismissal is appropriate only when the
complaint does not give the defendant fair notice of a legally cognizable claim and the grounds
on which it rests, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

A court treats factual allegations as true and construes them in the light most favorable to
the plaintiff, NL lndus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986), but does not accept as
true “legal conclusions . . . cast in the form of factual allegations.” Paulsen v. CNF lnc., 559 F.3d
1061 , 1071 (9th Cir. 2009). A plaintiff must plead facts pertaining to his case making a violation
“plausible,” notjust “possib|e.” Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009) (citing Twombly,
550 U.S. at 556) (“A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.”). That is, a plaintiff must not only specify or imply a cognizable legal theory (Conley
review), he must also allege the facts of his case so that the court can determine whether he has
any basis for relief under the legal theory he has specified or implied, assuming the facts are as
he alleges (Twombly-Iqbal review),

“Generally, a district court may not consider any material beyond the pleadings in ruling
on a Rule 12(b)(6) motion. However, material which is properly submitted as part of the
complaint may be considered on a motion to dismiss.” Hal Roach Studios, Inc. v. Richard Feiner
& Co., 896 F.2d 1542, 1555 n.l9 (9th Cir. 1990) (citation omitted). Similarly, “documents
whose contents are alleged in a complaint and whose authenticity no party questions, but which
are not physically attached to the pleading, may be considered in ruling on a Rule 12(b)(6)
motion to dismiss” without converting the motion to dismiss into a motion for summary
judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994). Also, under Fedcral Rule of

Evidencc 201 , a court may take judicial notice of “matters of public recor ” if not “subject to

 

\C°¢\l¢\L/\-l>b~>N-‘

reasonable dispute.” United States v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir. 2011).
Otherwise, if the district court considers materials outside of the pleadings, the motion to dismiss
is converted into a motion for summaryjudgment. Arpin v. Santa Clara Valley Transp. Agency,
261 F.3d 912, 925 (9th Cir. 2001).

To state a claim under § 1983, a plaintiff must allege (l) violation of a right secured by
the Constitution or laws of the United States (2) by a person acting under color of state law. West
v. Atkins, 487 U.S. 42, 48 (1988).

II. ANALYSIS

Plaintiff alleges that on May 26, 2016 he was put on a lower bunk restriction at his
request at HDSP due to a lower back problem dating to 2003. In July or August of 201 6, Doctor
“Brian G.” and Nurse Tony Perry refused to clear Plaintiff for prison employment due to the
restriction, informing him that he could not be cleared for work so long as he had such a
restriction, Plaintiff decided to apply for vocational training, but he was denied because he was
over 25 years old (44) and his release date was more than two years in the future (almost eight
years). After exhausting his grievances, Plaintiff filed the present Complaint in this Court,
listing three counts: (1) a procedural due process violation based on the refusal to clear him for
work without rescinding the lower bunk restriction; (2) an equal protection violation on the same
basis; and (3) an Eighth Amendment violation based on the denial of vocational training.

A. Due Process

Plaintiff has no cognizable liberty interest in prison employment. Sana'in v. Conner, 515
U.S. 472, 483 (1995) (citing Lyon v. Farrier, 727 F.2d 766, 768-69 (8th Cir. 1984)). Without a
liberty (or property) interest, no procedures at all are “due” under the Due Process C|ause. A
state can create a liberty interest, but only via mandatory language unequivocally doing so.
Hewitt v. Helms, 459 U.S. 460, 472 (1983). The Court is aware of no Nevada statute creating a
mandatory right to prison employment. To the contrary, Nevada law appears to give the Director

of NDOC “sole discretion to approve or disapprove employment . . . .” Nev. Rev. Stat.

 

\o°°\lC\'J\-PWN--

NNNNNNNN--»_--__»_.__.._._.
\lO\Lh-PWN'_O\$Q°\|G\U\J>WN-‘O

§ 209.4615(2). The Court therefore denies the due process claim with prejudice, as amendment
would be futile.

B. Equal Protection

ln analyzing an equal protection challenge, a court first identifies the categorical
distinction the state has drawn and determines what level of constitutional scrutiny applies to
such distinctions. United States v. Lopez-Flores, 63 F.3d 1468, 1472 (9th Cir. 1995) (citing Jones
v. Helms, 452 U.S. 412, 423-24 (1981)). The court then scrutinizes the challenged state action,
accordingly. Ia'. (citing Plyler v. Doe, 457 U.S. 202, 217-18 (1982)). Plaintiff alleges equal
protection violations in the denial of prison employment and vocational training. Plaintiff
complains based on disability and age, respectively. Both categories are assessed under rational
basis review. Bd. of Trs. of univ. of Ala. v. Garrett, 531 U.S. 356, 367 (2001) (disability); Kimel
v. Fla. Ba'. of Regents, 528 U.S. 62, 83 (2000) (age). Under rational basis review, a court asks
only whether “there is any reasonably conceivable state of facts that could provide a rational
basis for the classification.” Heller v. Doe, 509 U.S. 312, 319-20 (1993) (quoting FCC v. Beach
Commc ’ns, lnc., 508 U.S. 307, 313 (1993)). Those challenging a law on rational basis grounds
“have the burden ‘to negative [sic] every conceivable basis which might support it.’” Beach
Commc’ns, 508 U.S. at 315 (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356,
364 (1973)). The question of rationality is a matter of law for which a state need not provide
evidence but may rely on speculation alone. Heller, 509 U.S. at 320.

There is a rational basis in denying prison employment to inmates who have medical
restrictions requiring them not to be assigned to an upper bunk. lt is rational to think that an
inmate suffering from an impairment making it impossible or unadvisable for him to climb to an
upper bunk might also make it more likely he will further injure himself or even endanger others
while performing labor. There is also a rational basis for denying vocational training to inmates
who are not expected to be released within a particular timeframe. Because of the fleeting nature
of human memory and the atrophy of practical skills over time, it is rational to think that an

inmate who is not set to be released for many years will not retain the benefits of vocational

 

\O°¢\lO\§/\J>UN'-‘

NNNNNNNN-¢-‘-_»_-_,_,_.._.,_.
\lC\LhJ>WN-‘O\D°Q\IQ\'J|-I>WN'-‘O

training until his release date, as will an inmate who is set to be released soon. The Court
therefore dismisses the equal protection claim with prejudice, as amendment would be futile.
C. Eighth Amendment
The denial of prison employment or vocational training do not constitute cruel and
unusual punishment. Hoptowit v. Ray, 682 F.2d 1237, 1254-55 (9th Cir. 1982). The Court
dismisses this claim with prejudice, as amendment would be futile.
D. Amendment
Plaintiff may attempt to plead a claim under the Americans with Disabilities Act
(“ADA”) if he wishes to do so. Plaintiff identifies the statute in the general allegations but does
not make clear that he wishes to bring a claim thereunder, because he has not listed an ADA
claim under the enumerated counts. An amended complaint supersedes (replaces) all previous
complaints, so an amended complaint must be complete in itself. Lacey v. Maricopa Cnty., 693
F.3d 896, 907 n.1 (9th Cir. 2012); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896
F.2d 1542, 1546 (9th Cir. 1989). Plaintiff must file the first amended complaint on this Court’s
approved prisoner civil rights forrn, and it must be entitled “First Amended Complaint.” Plaintiff
must file the first amended complaint within twenty-eight (28) days from the date of this Order,
or the Court may dismiss the action with prejudice without further notice.
///
///
///
///
///
///
///
///
///
///

 

\Q°°\lO\U\-BWN-‘

NNNNNNNN_»u-o_l_¢__o_¢_»__
\lo\{/\J>WN_‘O\Q®\IO\U\-'>WN_‘Q

CONCLUSION

lT IS HEREBY ORDERED that a decision on the Application to Proceed in Forma
Pauperis (ECF No. 1) is DEFERRED.

lT lS FURTHER ORDERED that the Clerk shall FILE the Complaint (ECF No. l-l).

IT lS FURTHER ORDERED that the Complaint is DISMISSED, with leave to amend to
state a claim under the ADA. Plaintiff may not amend the due process, equal protection, or Eighth
Amendment claims.

IT lS FURTHER ORDERED that the Clerk shall send Plaintiff the approved form for filing .
a § 1983 complaint, instructions, and a copy of the Complaint (ECF No. 1-1). Plaintiff must use
the approved form and write the words “First Amended” above the words “Civi| Rights
Complaint” in the caption. The Court will screen the first amended complaint in a separate
screening order, which may take several months. lf Plaintiff does not file a first amended
complaint within twenty-eight (28) days, the Court may dismiss the action with prejudice without
further notice.

lT lS SO ORDERED.

Dated this My of October, 2018.

zqw»

RoBERU:. JoNEs
United States District Judge

 

